Citation Nr: 0814099	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  03-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
arms, neck, and back. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service for more than 22 
years prior to his retirement in June 1980.

This matter arises from a rating decision dated in September 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. The veteran testified 
before a Hearing Review Officer in September 2005. The 
veteran failed to report to a Board hearing in June 2006.

The Board remanded this matter for further development in 
November 2006.  Development was completed and the claim was 
returned to the Board. 


FINDING OF FACT

Osteoarthritis of the arms, neck, and back was not present 
during the veteran's active military service or until many 
years thereafter, and is not shown to be related to any 
incident of such service.  


CONCLUSION OF LAW

Osteoarthritis of the arms, neck, and back was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated April 2006 and December 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to support a service connection claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially instructed to submit 
any evidence in his possession that pertained to his claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c)(2007).  All pertinent records have been associated 
with the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  A VA examination 
was performed in February 2007.  The duties to notify and 
assist have been met.

To the extent the Board is denying his claim, no rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   Therefore, it is not 
prejudicial for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2007) (harmless error).

Analysis

The veteran is claiming service connection for osteoarthritis 
of the arms, neck, and back.  In general, service connection 
will be granted for disability resulting from injury or 
disease incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007).

When a chronic disease, such as arthritis, becomes manifest 
to a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Upon review, the veteran's service medical records do not 
reflect the presence of osteoarthritis of the arms, neck, or 
back during active military service.  A January 1965 clinical 
record noted complaints of back pain radiating down both 
arms.  No diagnosis was given.  In May 1968, the veteran 
received treatment for neck and shoulder pain.  The 
impression was upper respiratory illness, with possible 
bursitis in the left shoulder.  In January 1974, the veteran 
received treatment for recurrent, intermittent lower back 
pain.  X-ray findings were reported negative.  There was no 
evidence of a lower back strain.  An April 1978 record noted 
complaints of a neck stiffness.  In October 1979, the veteran 
received treatment for left shoulder pain.  X-rays of the 
lumbar spine in May 1980 were normal.  No findings of 
arthritis.  Retirement examination in May 1980 indicated that 
spine and upper extremities were normal on clinical 
evaluation.  No findings of osteoarthritis were noted.  

Post-service medical evidence includes a July 1981 VA 
examination report, which is negative for chronic shoulder, 
neck, or back problems, or a diagnosis of osteoarthritis.  An 
August 1985 VA clinical record notes treatment for a back 
strain.  The first diagnosis of arthritis is revealed in 
1997.  Subsequent VA treatment confirms osteoarthritis of 
both acromioclavicular joints, cervical degenerative disc 
disease, and lumbar degenerative disc disease.  As 
osteoarthritis is not shown until many years after separation 
from active military service, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.

In November 2006, the Board remanded this issue to schedule a 
VA examination to determine the nature and etiology of the 
veteran's osteoarthritis of the arms, neck, and back.  The 
case was referred to an orthopedic clinic and an examination 
was performed in February 2007.  The report indicated that 
the veteran was evaluated, and the claims folder, including 
service medical records, was reviewed.  The report included a 
summary of the veteran's medical and employment history, and 
current physical condition.  Based upon evaluation and x-ray 
findings, the examiner noted the following diagnoses: 
cervical degenerative disc disease without significant 
radiculopathy; mild mechanical neck pain with loss of range 
of motion secondary to degenerative disc disease; bilateral 
osteoarthritis of the acromioclavicular joints; lumbar 
degenerative disc disease without significant radiculopathy; 
and moderate mechanical low back pain with loss of range of 
motion secondary to degenerative disc disease.   

Based on the veteran's history, review of his claims file, 
his private physician's notes and medical records to date, 
the board-certified orthopedic surgeon opined that his 
diagnoses are not caused by or the result of trauma while in 
service, but instead are most likely due to the normal 
expected aging process.  According to the examiner, the 
complaints in service involved soft tissue problems and the 
veteran's current existing diagnoses rest with an aging 
process and not a significant traumatic event.  

It is the responsibility of the Board to assess the 
credibility and weight given to evidence.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  A factor to consider in assessing the probative 
value of a medical opinion is the examiner's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-449 (2000).  

In this case, the Board assigns great evidentiary weight to 
the medical opinion of the February 2007 examiner.  The 
February 2007 examination included a review of the entire 
claims file, including the service medical records.  The 
board-certified orthopedic surgeon provided a rationale for 
the opinion, which is otherwise supported in the record.  
There was no evidence of traumatic injury associated with his 
arms, neck, and back complaints in service, and not evidence 
of osteoarthritis until many years after separation from 
service.  In contrast, the medical statements from Dr. Benson 
in November 2000 and October 2003 are of little probative 
value.  Dr. Benson provided no rationale as to why the 
veteran's osteoarthritis should be service-connected.  He 
stated that the veteran's chronic lower back pain began in 
service and grew more intense over the years.  Pain is not a 
diagnosis for which service connection can be granted.  
38 C.F.R. § 3.303.  Dr. Benson offered no other basis as to 
why the veteran's current diagnoses are related to active 
military service.  

The Board has respectfully considered the veteran's 
assertions that his back and arm pain began in service and 
have been chronic since service.  The veteran is competent to 
assert symptoms such as chronic pain.  The February 2007 VA 
examiner addressed the veteran's complaints of chronic pain, 
and noted the treatment received in active military service.  
However, no etiological relationship was found between the 
veteran's current diagnoses and active military service.  The 
Board finds the February 2007 VA examination report findings 
and etiological opinion to be more probative than the 
veteran's statements.  The veteran has not shown that he 
possesses the expertise to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters do 
not establish service connection.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Taking into account all relevant evidence, the Board finds 
that service connection for osteoarthritis of the arms, neck, 
and back are not present during the veteran's active military 
service or until many years thereafter, and are not shown to 
be related to any incident of such service.  

As the preponderance of the competent evidence of record is 
against his claim for  service connection, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim is 
denied. 


ORDER

Service connection for osteoarthritis of the arms, neck, and 
back is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


